DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/02/2020 has been entered and considered by the examiner.
Consideration of References/Prior Arts
For Applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims.  See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 5-6, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S Pub: 20050087671) in view of Jung et al (U.S Pub: 20140092119) (Herein “Jung”) in view of Ahn (U.S Pub: 20120050158) and further in view of Wang et al (U.S Pub: 20090094386) (Herein “Wang”).
As of Claim 1, Park teaches (Figs. 1-4) an electronic apparatus, comprising: 
a display (fig. 1, LCD panel 10, para. [0030]);
an illumination sensor (fig. 1, illumination sensor 22, para. [0030]); and
a processor (fig. 1, MICOM 30, para. [0030]) configured to control an operation of the electronic apparatus (e.g. to control the display panel 10, para. [0030]) according to an illumination value (fig. 2, determine low or high illumination value intensity, para. [0040]) sensed by the illumination sensor (fig. 2, illumination sensor 22, para. [0040]),
wherein the processor (fig. 2, MICOM 30, para. [0040]) is further configured to, wherein the predetermined operation (figs. 2, 4, the operation 100 adjusting the intensity of the illumination value, para. [0047]) is different (i.e. adjusting the intensity levels of the illumination value to low or high, para. [0047]) based on whether the display is on (i.e. display panel is on to display the moving video image, para. [0038] [0047]).

    PNG
    media_image1.png
    541
    659
    media_image1.png
    Greyscale

but Park does not disclose wherein the processor is further configured to, identify a time between the illumination value changing from a first illuminance value range to a second illuminance value range and changing back to the first illuminance value range from the second illuminance value range, identify whether the time is longer than a predetermined time, carry out a predetermined operation based on the time being longer than the predetermined time while a power state of the display is on, and change the power state of the display from off to on based on the time being longer than the predetermined time while the display is off.
	However, Jung teaches (Figs. 1, 5) wherein the processor (fig. 1, the controller 180, para. [0055]) is further configured to, identify a time between the illumination value changing (fig. 5, the illumination sensor 171 periodically (from time to time) detects an illumination value change by the measured illumination value received from the illumination sensor, para. [0080]) from a first illuminance value range (e.g. decrease illumination, para. [0081]) to a second illuminance value range (e.g. increase illumination, para. [0081]) and changing back to the first illuminance value range (e.g. decrease illumination, para. [0081]) from the second illuminance value range (e.g. increase illumination, para. [0081]).

    PNG
    media_image2.png
    840
    645
    media_image2.png
    Greyscale

	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Park with Jung to provide a controller configured to control a screen display by determining an optimal brightness at a first illumination when the display unit is turned on with reference to the brightness profiles for respective illuminations, and to control a screen display by determining an optimal brightness at a second illumination when a current optimal brightness reaches a threshold of the brightness profiles for respective illuminations while maintaining the current optimal brightness when an illumination change is detected while the screen is displayed.
Park and Jung do not disclose wherein identify whether the time is longer than a predetermined time, carry out a predetermined operation based on the time being longer than the predetermined time while a power state of the display is on, 
	However, Ahn teaches (Figs. 2-3, 5) wherein identify whether the time is longer than a predetermined time (fig. 5, detecting light amount of time more than predetermined light threshold value to predetermined time, para. [0067]), and carry out a predetermined operation (fig. 5, performing an operation such as detecting light, para. [0068]) based on the time being longer than the predetermined time (fig. 5, detecting light amount of time more than predetermined light threshold value to predetermined time, para. [0067]) while a power state of the display is on (i.e. during the display panel is on and displaying video image, para. [0026] [0027]).

    PNG
    media_image3.png
    759
    553
    media_image3.png
    Greyscale


Park, Jung, and Ahn do not disclose wherein change the power state of the display from off to on based on the time being longer than the predetermined time while the display is off.
	However, Wang teaches (figs. 1-2, 4) wherein change the power state (fig. 4, the microprocessor 21 changes the power state of the display panel, para. [0028]) of the display (fig. 2, 4, LCD 20a, para. [0028]) from off to on (i.e. from LCD panel is OFF to ON, para. [0028]) based on the time being longer than the predetermined time (fig. 4, if the duration is longer than the predetermined period of time, para. [0029]-[0032]) while the display is off (i.e. during display panel is OFF, para. [0031]).

    PNG
    media_image4.png
    841
    538
    media_image4.png
    Greyscale


	As of Claim 5, Park, Jung, and Ahn teach the electronic apparatus as claimed in claim 1, but Park, Jung, and Ahn do not disclose wherein the predetermined operation is an operation to change the power state of the display from on to off based on the power state of the display being on.
	However, Wang teaches (figs. 1-2, 4) wherein the predetermined operation (fig. 4, if the duration is longer than the predetermined period of time, para. [0029]-[0032]) is an operation to change the power state (fig. 4, the microprocessor 21 changes the power state of the display panel, para. [0028]) of the display (fig. 2, 4, LCD 20a, para. [0028]) from on to off (i.e. from LCD panel is ON to OFF, para. [0028]) based on the power state of the display being on (i.e. during display panel is ON, para. [0028]).

    PNG
    media_image5.png
    781
    497
    media_image5.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Park, Jung, and Ahn with Wang to provide the display panel to configured to turn ON or OFF and vice versa when determining a duration on the power outputting a trigger signal when the duration is longer than a predetermined period time so that to reduce the power consumption of the display panel/computers for environmental reasons.
As of Claim 6, Park teaches the electronic apparatus as claimed in claim 1, but Park does not disclose wherein the processor is further configured to, while the power state the display is on, based on the illumination value being greater than or equal to a first threshold, display at least one menu, and carry out an operation based on a selection corresponding to the at least one displayed menu.
However, Jung teaches (Figs. 8-14) wherein the processor (fig. 1, the controller 180, para. [0055]) is further configured to, while the power state the display is on (i.e. while the display pane turns on, para. [0041] [0056]), based on the illumination value 
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Park with Jung to provide a controller configured to control a screen display by determining an optimal brightness at a first illumination when the display unit is turned on with reference to the brightness profiles for respective illuminations, and to control a screen display by determining an optimal brightness at a second illumination when a current optimal brightness reaches a threshold of the brightness profiles for respective illuminations while maintaining the current optimal brightness when an illumination change is detected while the screen is displayed.
As of Claim 20, Park teaches the electronic apparatus as claimed in claim 1, but Park does not disclose wherein the processor is further configured to:
carry out the predetermined operation based on the illumination value being greater than or equal to a first threshold, falling below the first threshold for the predetermined time and thereafter being greater than or equal to the first threshold while the power state of the display is on,
change the power state of the display from off to on based on the illumination value being greater than or equal to the first threshold, falling below the first threshold 
change the power state of the display from off to on the display based on the illumination value being less than or equal to a second threshold, rising above the second threshold for the predetermined time, and thereafter being less than or equal to the second threshold, the second threshold being less than the first threshold while the power state of the display is off.
However, Jung teaches (Fig. 5) wherein the processor (i.e. 180) is further configured to:
carry out the predetermined operation (fig. 5, perform brightness operation, para. [0087]) based on the illumination value (i.e. brightness value) being greater than or equal to a first threshold (fig. 5, maximum brightness profile, para. [0087]) while the power state the display is on (fig. 5, during the display brightness is on, para. [0087]),
based on the illumination value (fig. 5, brightness value, para. [0087]) being greater than or equal to the first threshold (fig. 5, maximum brightness profile, para. [0087]) while the power state of the display is off (fig. 5, before the display comes on, para. [0087]), and
based on the illumination value (fig. 5, brightness value, para. [0084]) being less than or equal to a second threshold (fig. 5, minimum brightness profile, para. [0084]), the second threshold (fig. 5, minimum brightness profile) being less than the first threshold (i.e. maximum brightness profile) while the power state of the display is off (i.e. before the display comes on, para. [0084]).

    PNG
    media_image2.png
    840
    645
    media_image2.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Park with Jung to provide a controller configured to control a screen display by determining an optimal brightness at a first illumination when the display unit is turned on with reference to the brightness profiles for respective illuminations, and to control a screen display by determining an optimal brightness at a second illumination when a current optimal brightness reaches a threshold of the brightness profiles for respective illuminations while maintaining the current optimal brightness when an illumination change is detected while the screen is displayed.
Park, Jung, and Ahn do not disclose wherein change the power state of the display from off to on based on the time being longer than the predetermined time while the display is off.


    PNG
    media_image4.png
    841
    538
    media_image4.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Park, Jung, and Ahn with Wang to provide the display panel to configured to turn ON or OFF and vice versa when determining a duration on the power outputting a trigger signal when the duration is longer than a predetermined period time so that to reduce the power consumption of the display panel/computers for environmental reasons.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S Pub: 20050087671) in view of Jung et al (U.S Pub: 20140092119) (Herein “Jung”) in view of Ahn (U.S Pub: 20120050158) in view of Wang et al (U.S Pub: 20090094386) (Herein “Wang”) and further in view of Iwauchi et al (U.S Pub: 20050117190) (Herein “Iwauchi”).
As of Claim 2, Park teaches the electronic apparatus as claimed in claim 1, but Park does not disclose wherein the processor is further configured to carry out the predetermined operation based on a first pattern being repeated at least twice while the power state of the display is on, the first pattern being: the illumination value being less than or equal to a second threshold.
However, Jung teaches (Figs. 1-3, 12) the electronic apparatus as claimed in claim 1, wherein the processor (fig. 1, the controller 180, para. [0055]) is further configured to carry out the predetermined operation (i.e. perform brightness operation, para. [0055]) based on a first pattern (i.e. threshold level) while the power of the display is on (i.e. during display panel displays brightness value when the display is ON, para. [0055] [0056]), the first pattern being: the illumination value being less than or equal to the second threshold (fig. 12, minimum brightness profile, para. [0129]).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Park with Jung to provide a controller configured to control a screen display by determining an optimal brightness at a first illumination when the display unit is turned on with reference to the brightness profiles for respective illuminations, and to control a screen display by determining an optimal brightness at a second illumination when a current optimal 
Park, Jung, Ahn and Wang do not explicitly discloses a first pattern being repeated at least twice while the power state of the display is on.
	However, Iwauchi teaches (Figs. 7-10) a first pattern being repeated at least twice (e.g. illuminance patterns repeated twice) while the power state of the display is on (i.e. during the power supplies light source luminance intensity on the display panel, para. [0111] [0113]).

    PNG
    media_image6.png
    621
    694
    media_image6.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Park, Jung, Ahn and Wang with Iwauchi to provide a light emitting device comprising multiple types of light sources emitting light of different colors, which comprises: light emission control means for allowing at least one light source among the multiple types of light sources to emit light at emission intensities different for a predetermined period for monitoring emission intensities and for a period other than the predetermined period.
As of Claim 3, Park teaches the electronic apparatus as claimed in claim 1, but Park does not disclose wherein the processor is further configured to, while the power state of the display of the electronic apparatus is off, distinguish between a first pattern where the illumination value is greater than or equal to a first threshold, and a second pattern where the illumination value is less than or equal to a second threshold, and change the power state of the display from off to on based on a same type of pattern being repeated at least twice.
However, Jung teaches (Figs. 1-3, 12) wherein the processor (fig. 1, the controller 180, para. [0055]) is further configured to, distinguish between a first pattern (fig. 12, K and N threshold levels, para. [0132]) where the illumination value (i.e. threshold value, para. [0056] [0132]) is greater than or equal to the first threshold (fig. 12, maximum brightness profile, para. [0132]), and a second pattern (fig. 12, K and N threshold levels, para. [0132]) where the illumination value (i.e. threshold value, para. [0056] [0132]) is less than or equal to the second threshold (fig. 12, minimum brightness profile, para. [0129]).
 Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Park with Jung to provide a controller configured to control a screen display by determining an optimal brightness at a first illumination when the display unit is turned on with reference to the brightness profiles for respective illuminations, and to control a screen display by determining an optimal brightness at a second illumination when a current optimal brightness reaches a threshold of the brightness profiles for respective illuminations 
Park, Jung, and Ahn do not disclose while the power state of the display of the electronic apparatus is off, and change the power state of the display from off to on based on a same type of pattern being repeated at least twice.
	However, Wang teaches (figs. 1-2, 4) while the power state of the display (fig. 2, 4, LCD 20a, para. [0028]) of the electronic apparatus is off (fig. 4, during display panel is OFF, para. [0031]), and change the power state (fig. 4, the microprocessor 21 changes the power state of the display panel, para. [0028]) of the display (fig. 2, 4, LCD 20a, para. [0028]) from off to on (i.e. from LCD panel is OFF to ON, para. [0028]) based on the time being longer than the predetermined time (fig. 4, if the duration is longer than the predetermined period of time, para. [0029]-[0032]) while the display is off (i.e. during display panel is OFF, para. [0031]). 

    PNG
    media_image5.png
    781
    497
    media_image5.png
    Greyscale


Park, Jung, Ahn, and Wang do not disclose wherein turn on the display based on a same type of pattern being repeated at least twice.
	However, Iwauchi teaches (figs. 7-10) wherein turn on the display (fig. 7, during the power supplies light source luminance intensity on the display panel, para. [0111] [0113]) based on a same type of pattern being repeated at least twice (fig. 7, illuminance patterns repeated twice, para. [0111] [0113]).

    PNG
    media_image6.png
    621
    694
    media_image6.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Jung, Ahn and Wang with Iwauchi to provide a light emitting device comprising multiple types of light sources emitting light of different colors, which comprises: light emission control means for allowing at least one light source among the multiple types of light sources to .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S Pub: 20050087671) in view of Jung et al (U.S Pub: 20140092119) (Herein “Jung”) in view of Ahn (U.S Pub: 20120050158) in view of Wang et al (U.S Pub: 20090094386) (Herein “Wang”) and further in view of Watanabe (U.S Pub: 20150116389).
As of Claim 4, Park teaches the electronic apparatus as claimed in claim 1, but Park does not explicitly disclose wherein the first illuminance value range and the second illuminance value range correspond to a first threshold and a second threshold,
wherein the first threshold is a minimum value from among an average of illumination values sensed while a peripheral illumination of the electronic apparatus is bright and an average of illumination values sensed while the peripheral illumination of the electronic apparatus is dark and the power of the display is on,
wherein the second threshold is an average of illumination values sensed while the peripheral illumination of the electronic apparatus is dark and the power state of the display is off, and
wherein each of the first threshold and the second threshold is modifiable according to a use environment of the electronic apparatus.
However, Jung teaches (Figs. 12, 14) wherein the first illuminance value range (fig. 14, dark illumination adaptation value, para. [0136]) and the second illuminance value range (fig. 14, light illumination adaptation value, para, [0136]) correspond to a 
wherein each of the first threshold (fig. 14, start of dark adaptation level, para. [0136]) and the second threshold (fig. 14, start of light adaptation level, para. [0136]) is modifiable (i.e. changes) according to a use environment of the electronic apparatus (fig. 14, the environment changes between dark and light illumination adaption levels, para. [0136]).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Park with Jung to provide a controller configured to control a screen display by determining an optimal brightness at a first illumination when the display unit is turned on with reference to the brightness profiles for respective illuminations, and to control a screen display by determining an optimal brightness at a second illumination when a current optimal brightness reaches a threshold of the brightness profiles for respective illuminations while maintaining the current optimal brightness when an illumination change is detected while the screen is displayed.
Park, Jung, Ahn, and Wang do not disclose wherein the first threshold is a minimum value from among an average of illumination values sensed while a peripheral illumination of the electronic apparatus is bright and an average of illumination values sensed while the peripheral illumination of the electronic apparatus is dark and the power state of the display is on, wherein the second threshold is an average of illumination values sensed while the peripheral illumination of the electronic apparatus is dark and the power state of the display is off.

wherein the second threshold (fig. 9, L2) is an average of illumination values (fig. 9, S(1)-S(4)) sensed while the peripheral illumination (fig. 9, backlight unit, para. [0093]) of the electronic apparatus is dark (i.e. dark environment) and the power state of the display is off (fig. 9, turned off, para. [0093]).
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Park, Jung, Ahn, and Wang with Watanabe to provide an optimal gradation characteristic according to the illumination (that is, peripheral brightness) of light irradiated to the surface of the transparent display panel.  The display brightness is decided by multiplication of the transmittance and backlight brightness of the transparent display panel corresponding to an image data value, and wherein the difference in the surface illumination of multiple display areas is small based on the statistic of each surface illumination (for example, in a case where the standard deviation of each surface illumination is small), an uniform backlight brightness characteristic is acquired by average illumination of the entire display area.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S Pub: 20050087671) in view of Jung et al (U.S Pub: 20140092119) (Herein “Jung”) in view of Ahn (U.S Pub: 20120050158) in view of Wang et al (U.S Pub: 20090094386) (Herein “Wang”) in view of Hawkins et al (U.S Pub: 20170053098) (Herein “Hawkins”) and further in view of Chen (U.S Pub: 20100194551).
As of Claim 9, Park teaches (Figs. 1-4) the electronic apparatus as claimed in claim 1, further comprising:
wherein the illumination sensor (i.e. 22, environmental intensity of illumination sensor for detecting external light intensity around the display panel, para. [0034]).
but Park, Jung, Ahn, and Want do not explicitly disclose a light configured to emit light while the power state of the display is off, wherein the light and the illumination sensor are adjacent to each other.
	However, Hawkins teaches (Fig. 1) a light (fig. 1, light 14, para. [0055]) configured to emit light (fig. 1, display light indicator) while the power state of the display (i.e. 140) is off (fig. 1, light indicator 14 displays light during the display panel 140 is off, para. [0055] [0051]).

    PNG
    media_image7.png
    885
    615
    media_image7.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Park, Jung, , Ahn, and Wang with Hawkins to provide a light indicator is on while the display panel is in off position so that the user recognizes the status of the display panel that it is in off position.
Park, Jung, Ahn, Wang, and Hawkins do not explicitly disclose wherein the light and the illumination sensor are adjacent to each other.
	However, Chen teaches (Figs. 1-5) wherein the light (fig. 1, LED light indicator 3, para. [0018]) and the illumination sensor (fig. 1, light sensor 4 to detecting brightness or sunlight, para. [0019]) are adjacent to each other (i.e. LED light indicator next to sunlight sensor).

    PNG
    media_image8.png
    783
    753
    media_image8.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Park, Jung, Ahn, Wang, and Hawkins with Chen to provide a LED light indicator and light sensor next to each other so that when a light sensor detecting light to turn on display panel and the light indicator display a status of the panel.
Claims 10, 14-15, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (U.S Pub: 20140092119) (Herein “Jung”) in view of Ahn (U.S Pub: 20120050158) and further in view of Wang et al (U.S Pub: 20090094386) (Herein “Wang”).
As of Claim 10, Jung teaches (Figs. 1-5) a method for controlling (fig. 1, the controller 180, para. [0054]) an operation of an electronic apparatus (i.e. operate overall operation of the display panel as shown in figure 1, para. [0054]) including a display (fig. 1, display panel 130, para. [0042]) and an illumination sensor (fig. 1, illumination sensor 171, para. [0052]), the method comprising:

identifying a time between the illumination value changing (fig. 5, the illumination sensor 171 periodically (from time to time) detects an illumination value change by the measured illumination value received from the illumination sensor, para. [0080]) from a first illuminance value range (e.g. decrease illumination, para. [0081]) to a second illuminance value range (e.g. increase illumination, para. [0081]) and changing back to the first illuminance value range (e.g. decrease illumination, para. [0081]) from the second illuminance value range (e.g. increase illumination, para. [0081]).

    PNG
    media_image2.png
    840
    645
    media_image2.png
    Greyscale


	However, Ahn teaches (Figs. 2-3, 5) wherein identifying whether the time is longer than a predetermined time (fig. 5, detecting light amount of time more than predetermined light threshold value to predetermined time, para. [0067]), and carrying out a predetermined operation (fig. 5, performing an operation such as detecting light, para. [0068]) based on the time being longer than the predetermined time (fig. 5, detecting light amount of time more than predetermined light threshold value to predetermined time, para. [0067]) while a power state of the display is on (i.e. during the display panel is on and displaying video image, para. [0026] [0027]).

    PNG
    media_image3.png
    759
    553
    media_image3.png
    Greyscale


Jung and Ahn do not disclose wherein change the power state of the display from off to on based on the time being longer than the predetermined time while the display is off.
	However, Wang teaches (figs. 1-2, 4) wherein change the power state (fig. 4, the microprocessor 21 changes the power state of the display panel, para. [0028]) of the display (fig. 2, 4, LCD 20a, para. [0028]) from off to on (i.e. from LCD panel is OFF to ON, para. [0028]) based on the time being longer than the predetermined time (fig. 4, if the duration is longer than the predetermined period of time, para. [0029]-[0032]) while the display is off (i.e. during display panel is OFF, para. [0031]).

    PNG
    media_image5.png
    781
    497
    media_image5.png
    Greyscale


As of Claim 14, Jung, and Ahn teach the method as claimed in claim 10, but Jung, and Ahn do not disclose wherein the predetermined operation is an operation to change the power state of the display from on to off based on the power state of the display being on.
	However, Wang teaches (figs. 1-2, 4) wherein the predetermined operation (fig. 4, if the duration is longer than the predetermined period of time, para. [0029]-[0032]) is an operation to change the power state (fig. 4, the microprocessor 21 changes the power state of the display panel, para. [0028]) of the display (fig. 2, 4, LCD 20a, para. [0028]) from on to off (i.e. from LCD panel is ON to OFF, para. [0028]) based on the power state of the display being on (i.e. during display panel is ON, para. [0028]).

    PNG
    media_image5.png
    781
    497
    media_image5.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Park, Jung, and Ahn with Wang to provide the display panel to configured to turn ON or OFF and vice versa when determining a duration on the power outputting a trigger signal when the duration is longer than a predetermined period time so that to reduce the power consumption of the display panel/computers for environmental reasons.
	As of Claim 15, Jung teaches (Figs. 8-14) the method as claimed in claim 10, wherein the carrying out the predetermined operation (i.e. perform brightness operation) comprises, while the power state of the display is on (i.e. while the display pane turns on, para. [0041] [0056]), based on the illumination value (fig. 1, threshold value, para. [0056]) being greater than or equal to a first threshold (fig. 12, maximum brightness profile, para. [0132]), display at least one menu (figs. 8-9, user setting menu, user interface, para. [0096] [0117]), and carry out an operation (i.e. perform brightness 
As of Claim 21, Jung teaches (fig. 5) the method as claimed in claim 10, further comprising:
carrying out the predetermined operation (fig. 5, perform brightness operation, para. [0087]) based on the illumination value (i.e. brightness value) being greater than or equal to a first threshold (fig. 5, maximum brightness profile, para. [0087]) while the power state the display is on (fig. 5, during the display brightness is on, para. [0087]),
based on the illumination value (fig. 5, brightness value, para. [0087]) being greater than or equal to the first threshold (fig. 5, maximum brightness profile, para. [0087]) while the power state of the display is off (fig. 5, before the display comes on, para. [0087]), and
based on the illumination value (fig. 5, brightness value, para. [0084]) being less than or equal to a second threshold (fig. 5, minimum brightness profile, para. [0084]), the second threshold (fig. 5, minimum brightness profile) being less than the first threshold (i.e. maximum brightness profile) while the power state of the display is off (i.e. before the display comes on, para. [0084]).

    PNG
    media_image2.png
    840
    645
    media_image2.png
    Greyscale

but Jung and Ahn do not disclose wherein change the power state of the display from off to on based on the time being longer than the predetermined time while the display is off.
However, Wang teaches (figs. 1-2, 4) wherein change the power state (fig. 4, the microprocessor 21 changes the power state of the display panel, para. [0028]) of the display (fig. 2, 4, LCD 20a, para. [0028]) from off to on (i.e. from LCD panel is OFF to ON, para. [0028]) based on the time being longer than the predetermined time (fig. 4, if the duration is longer than the predetermined period of time, para. [0029]-[0032]) while the display is off (i.e. during display panel is OFF, para. [0031]).

    PNG
    media_image4.png
    841
    538
    media_image4.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Jung and Ahn with Wang to provide the display panel to configured to turn ON or OFF and vice versa when determining a duration on the power outputting a trigger signal when the duration is longer than a predetermined period time so that to reduce the power consumption of the display panel/computers for environmental reasons.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (U.S Pub: 20140092119) (Herein “Jung”) in view of Ahn (U.S Pub: 20120050158) in view of Wang et al (U.S Pub: 20090094386) (Herein “Wang”) and further in view of Iwauchi et al (U.S Pub: 20050117190) (Herein “Iwauchi”).
As of Claim 11, Jung teaches (Figs. 1-3, 12) the method as claimed in claim 10, wherein the predetermined operation (fig. 1, perform brightness operation, para. [0055]) is carried out based on a first pattern (i.e. threshold level) while the power state of the display is on (fig. 1, during display panel displays brightness value when the display is 
but Jung, Ahn, and Wang do not disclose a first pattern being repeated at least twice while the power state of the display is on.
However, Iwauchi teaches (Figs. 7-10) a first pattern being repeated at least twice (e.g. illuminance patterns repeated twice) while the power state of the display is on (i.e. during the power supplies light source luminance intensity on the display panel, para. [0111] [0113]).

    PNG
    media_image6.png
    621
    694
    media_image6.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Jung, Ahn and Wang with Iwauchi to provide a light emitting device comprising multiple types of light sources emitting light of different colors, which comprises: light emission control means for allowing at least one light source among the multiple types of light sources to emit light at emission intensities different for a predetermined period for monitoring emission intensities and for a period other than the predetermined period.
As of Claim 12, Jung teaches (Figs. 1-3, 12) wherein the processor (fig. 1, the controller 180, para. [0055]) is further configured to comprises distinguish between a 

    PNG
    media_image2.png
    840
    645
    media_image2.png
    Greyscale

but Jung and Ahn do not disclose changing the power state of the display from off to on based on a same type of pattern being repeated at least twice.
	However, Wang teaches (figs. 1-2, 4) change the power state (fig. 4, the microprocessor 21 changes the power state of the display panel, para. [0028]) of the display (fig. 2, 4, LCD 20a, para. [0028]) from off to on (i.e. from LCD panel is OFF to ON, para. [0028]) based on the time being longer than the predetermined time (fig. 4, if 

    PNG
    media_image5.png
    781
    497
    media_image5.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Park, Jung, and Ahn with Wang to provide the display panel to configured to turn ON or OFF and vice versa when determining a duration on the power outputting a trigger signal when the duration is longer than a predetermined period time so that to reduce the power consumption of the display panel/computers for environmental reasons.
Jung, Ahn, and Wang do not disclose wherein turn on the display based on a same type of pattern being repeated at least twice.
	However, Iwauchi teaches (figs. 7-10) wherein turn on the display (fig. 7, during the power supplies light source luminance intensity on the display panel, para. [0111] [0113]) based on a same type of pattern being repeated at least twice (fig. 7, illuminance patterns repeated twice, para. [0111] [0113]).

    PNG
    media_image6.png
    621
    694
    media_image6.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Jung, Ahn and Wang with Iwauchi to provide a light emitting device comprising multiple types of light sources emitting light of different colors, which comprises: light emission control means for allowing at least one light source among the multiple types of light sources to emit light at emission intensities different for a predetermined period for monitoring emission intensities and for a period other than the predetermined period.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (U.S Pub: 20140092119) (Herein “Jung”) in view of Ahn (U.S Pub: 20120050158) in view of Wang et al (U.S Pub: 20090094386) (Herein “Wang”) and further in view of Watanabe (U.S Pub: 20150116389).
As of Claim 13, Jung teaches (figs. 12, 14) the method as claimed in claim 10, wherein the first illuminance value range (fig. 14, dark illumination adaptation value, para. [0136]) and the second illuminance value range (fig. 14, light illumination adaptation value, para, [0136]) correspond to a first threshold (fig. 14, start of dark adaptation level, para. [0136]) and a second threshold (fig. 14, start of light adaptation level, para. [0136]), and

but Jung, Ahn, and Wang do not disclose wherein the first threshold is a minimum value from among an average of illumination values sensed while a peripheral illumination of the electronic apparatus is bright and an average of illumination values sensed while the peripheral illumination of the electronic apparatus is dark and the power state of the display is on, wherein the second threshold is an average of illumination values sensed while the peripheral illumination of the electronic apparatus is dark and the power state of the display is off.
	However, Watanabe teaches (Fig. 9) wherein the first threshold (fig. 9, L1) is a minimum value (fig. 9, lower brightness, para. [0092]) from among an average of illumination values (fig. 9, S(1)-S(4)) sensed while a peripheral illumination (fig. 9, backlight unit, para. [0092]) of the electronic apparatus is bright (fig. 9, brightness distribution) and an average of illumination values (fig. 9, S(1)-S(4)) sensed while the peripheral illumination (i.e. backlight unit) of the electronic apparatus is dark (fig. 9, dark environment, para. [0092]) and the power state of the display is on (fig. 9, turned on, para. [0092]), 
wherein the second threshold (fig. 9, L2) is an average of illumination values (fig. 9, S(1)-S(4)) sensed while the peripheral illumination (fig. 9, backlight unit, para. 
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Jung, Ahn, and Wang with Watanabe to provide an optimal gradation characteristic according to the illumination (that is, peripheral brightness) of light irradiated to the surface of the transparent display panel.  The display brightness is decided by multiplication of the transmittance and backlight brightness of the transparent display panel corresponding to an image data value, and wherein the difference in the surface illumination of multiple display areas is small based on the statistic of each surface illumination (for example, in a case where the standard deviation of each surface illumination is small), an uniform backlight brightness characteristic is acquired by average illumination of the entire display area.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (U.S Pub: 20140092119) (Herein “Jung”) in view of Ahn (U.S Pub: 20120050158) in view of Wang et al (U.S Pub: 20090094386) (Herein “Wang”) and further in view of Hawkins et al (U.S Pub: 20170053098) (Herein “Hawkins”).
As of Claim 18, Jung teaches (fig. 1) the method as claimed in claim 10, further comprising:
wherein the detecting the illumination value (fig. 1, the illumination sensor 171 sensing and measuring illumination value of light around the user device, para. [0052]).

	However, Hawkins teaches (Fig. 1) comprises emitting light (fig. 1, light indicator 14 emitting light, para. [0055]), by a light (fig. 1, light 14, para. [0055]) of the electronic apparatus, while the power state of the display of the electronic apparatus is off (fig. 1, light indicator 14 displays light during the display panel 140 is off, para. [0055] [0051]).

    PNG
    media_image7.png
    885
    615
    media_image7.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Jung, Ahn, and Wang with Hawkins to provide a light indicator is on while the display panel is in off position so that the user recognizes the status of the display panel that it is in off position.

Allowable Subject Matter
Claims 7 and 8 are allowed.
Claims 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Jung, Ahn, and Wang do not teach, suggest, or disclose a display panel processor configured to display a cursor on the at least on menu and sequentially move the cursor every time the illumination value is greater than or equal to the first threshold and the illumination value falling below the first threshold for the predetermined time or longer and carry out an operation corresponding to the cursor displayed on the menu as described in applicant’s invention in paragraphs [0197] [0198].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 9-15, 18, 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of reference(s) of Wang et al (U.S Pub: 20090094386) in the new ground of rejections.
The Applicant argued that Park, Jung, and Ahn do not disclose wherein “…identify a time between the illumination value changing from a first illuminance value range to a second illuminance value range and changing back to the first illuminance value range from the second illuminance value range,….”….change the power state of the display from off to on based on the time being longer than the predetermined time while the display is off”.  
However, the Examiner respectfully disagrees with the Applicant assertions.  According to the newly proposed amendments and the claims language interpretations and the Applicant’s arguments, Jung teaches figure 5 shows that the illumination sensor 171 sensing the illumination changes according to the detected brightness value such that the screen brightness could change the brightness value range from the first brightness value to the second brightness value and from the second brightness value back to the first brightness value (vice versa) according to the measurement of the  illumination sensor in the periodically (time to time) of an amount of light around the user device while the power state of the display is on, paragraph [0052] [0055] [0056] [0080]-[0088] as shown in figure 5 chart.  Clearly, Jung teaches in figures 1, 5, an illumination sensor 171 capable of sensing and detecting (light) brightness value around the electronic device and the illumination sensor 171 can change the value of the brightness on the screen.
But Wang teaches figures 1-4 such that the monitor can change the power state of the display from turning off to turning on based on the time being longer than the predetermined time while the display is off or while the display is on in paragraph [0028]-[0032].
And the same respond to the claim 20 arguments, such that Jung teaches the illumination sensor 171 sensing the illumination changes according to the detected around the user device while the power state of the display is on, paragraph [0052] [0055] [0056] [0080]-[0088] as shown in figure 5 chart.  And Wang teaches figures 1-4 such that the monitor can change the power state of the display from turning off to turning on based on the time being longer than the predetermined time while the display is off or while the display is on in paragraph [0028]-[0032].
The Applicant furthers argued on claim 3 such that Park, Jung, and Ahn do not disclose turn on the display based on a same type of pattern being repeated at least twice.
However, Iwauchi teaches illumination sensor 4 detecting ambient light value so the light source adjusts the emission intensity in the period from times paragraph [0080] [0081] and the turn on the display based on a same type of pattern being repeated at least twice, paragraph [0111] [0113].
Therefore, according to the newly proposed amendment and the claims language interpretations, still read on Park, Jung, Ahn, and Wang such that the display panel comprising an illumination sensor and a processor configured to control the display panel.  The illumination sensor can sensed the illumination (brightness) value range changing from increasing the brightness to decreasing the brightness from time to time while the display panel is on.  The power of the display panel can change the power 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES S NOKHAM/Examiner, Art Unit 2627                                                                                                                                                                                                        

/KE XIAO/Supervisory Patent Examiner, Art Unit 2627